Citation Nr: 1531952	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  10-28 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a rating higher than 20 percent for a left ankle disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



INTRODUCTION

The Veteran served on active duty from March 1965 to Aril 1967.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in July 2009 by the Boston, Massachusetts, Regional Office (RO) of the Department of Veterans Affairs (VA). 

During the pendency of this appeal, the RO granted service connection for left foot paresthesia, as secondary to the Veteran's service-connected left ankle disability.  However, while the Veteran initiated an appeal of the assigned initial rating, he did not perfect a substantive appeal of this matter; accordingly, this issue is beyond the purview of the Board's jurisdiction.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking a higher rating for his service-connected left ankle disability, and the record reflects that he has received VA podiatric treatment for his left ankle disability throughout the rating period.  However, no VA treatment records created after January 2010 have been obtained, and the records obtained prior to that date are incomplete.  Thus, a remand to obtain these outstanding, relevant treatment records is required pursuant to VA's duty to assist.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records, including any records of any fee-basis treatment, from June 2008 to June 2009 and from January 2010 to the present.  

2.  Then, readjudicate the Veteran's claim seeking a rating higher than 20 percent for a left ankle disability.  If the full benefit sought remains denied, issue a statement of the case and return the case to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




